UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:O-32345 Morris Business Development Company (Exact name of registrant as specified in its charter) California 33-0795854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 413 Avenue G, #1 Redondo Beach, CA 90277 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(310) 493-2244 Electronic Media Central Corporation (Former name or former address, if changed since last report.) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common stock, par value $0.02 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes£No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No T State the aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. $537,720, based on the closing price of $2.00 for our common stock on September 30, 2006. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes £No £ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of registrant’s classes of common stock, as of the latest practicable date.As of June 29, 2007, there were 1,300,000 shares of common stock, par value $0.02, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. 2 Morris Business Development Company TABLE OF CONTENTS PART I 4 ITEM 1 – BUSINESS 4 ITEM 1A – RISK FACTORS 8 ITEM 1B – UNRESOLVED STAFF COMMENTS 14 ITEM 2 – PROPERTIES 14 ITEM 3 – LEGAL PROCEEDINGS 14 ITEM 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 PART II 15 ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 6 – SELECTED FINANCIAL DATA 16 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 ITEM 9A – CONTROLS AND PROCEDURES 25 ITEM 9B – OTHER INFORMATION 26 PART III 27 ITEM 10 – DIRECTORS,EXECUTIVE OFFICERS AND CORPORATE GOVERNACE 27 ITEM 11 – EXECUTIVE COMPENSATION 29 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 31 ITEM 13 – CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 32 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 33 PART IV 34 ITEM 15 – EXHIBITS, FINANCIAL STATEMENT SCHEDULES 34 3 Table of Contents PART I This Annual Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning possible or assumed future results of operations of the Company set forth under the heading“Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,”“intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.The Company’s future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 – BUSINESS Business Development Morris Business Development Company, a California corporation (referred to as “we,” “us,” “our” or the “Company”) was incorporated on March 10, 1998, in the State of California, as Electronic Media Central Corporation.Prior to our incorporation, we commenced sales distribution operations in late 1996 as a division of Internet Infinity, Inc. (“Internet Infinity”).Following our incorporation, on April 1, 1998, we continued to provide such services as a 100% wholly owned subsidiary of Internet Infinity.Internet Infinity supplied us with management support to launch our sales distribution activities. On September 28, 2001, all 500,000 of our issued and outstanding shares of common stock, held by Internet Infinity, were distributed to the Internet Infinity shareholders of record as of September 18, 2001. Our initial business focus in late 1996 was on distributing electronic media duplication and packaging services for an unaffiliated company, Video Magnetics, LLC.In February 1997, as the result of L&M Media, Inc. acquiring Video Magnetics, LLC, these services were supplied by the affiliated company, L&M Media, Inc. which for over 10 years had been wholly owned by George Paul Morris, our Chairman, Chief Financial Officer and Secretary and the controlling shareholder of both Internet Infinity and us.L&M Media was supplying its products and services to us through its wholly owned subsidiary, Apple Media Corporation, through March 31, 2002.All products and services were provided by Pac Max Corporation of Brea, California and less than five other independent suppliers. On May 12, 2006, we filed an election to be treated as a business development company (“BDC”) under the Investment Company Act of 1940 (the “1940 Act”), which became effective on the date of filing. On March 30, 2007, we changed our name to Morris Business Development Company. 4 Table of Contents Description of Business We focus on the development of opportunities to invest in eligible portfolio companies providing early stage capital, strategic guidance and operational support. Our principal objective is long-term capital appreciation.We may invest in debt securities of these companies, or may acquire an equity interest in the form of common or preferred stock, warrants or options to acquire stock or the right to convert the debt securities into stock.We may invest alone, or as part of a larger investment group.Consistent with our status as a BDC and the purposes of the regulatory framework for BDC’s under the 1940 Act, we will offer to provide managerial assistance, potentially in the form of a consulting agreement or in the form of a board of director’s seat, to the developing companies in which we invest. In addition, we may acquire either a minority or controlling interest in mature companies in a roll-up strategy.It is anticipated that any acquisitions will be primarily in exchange for our common stock, or a combination of cash and stock.The principal objective of acquisitions pursuant to a roll-up strategy would be to consolidate an industry and either sell the acquired entities as a larger unit, or take the unit public through an initial public offering, spin-off to our shareholders, or reverse merger into a publicly traded shell corporation. We operate as an externally managed investment company.Our operations will be governed by an Investment Advisory Management Agreement to be entered into between us and a new investment advisory limited liability company, BDC Fund Management, LLC, which is formed and wholly-owned by our Chairman, George Morris.We have not elected to qualify to be taxed as a regulated investment company as defined under Subchapter M of the Internal Revenue Code. Our common stock trades on the over the counter bulletin board under the symbol “EMEC.” Our financial statements have been prepared assuming we will continue as a going concern.Because we have historically incurred operating losses, and expect those losses to continue in the future, our Certified Public Accountants included an explanatory paragraph in their report raising substantial doubt about our ability to continue as a going concern. Regulation as a BDC Although the 1940 Act exempts a BDC from registration under that Act, it contains significant limitations on the operations of BDC’s.Among other things, the 1940 Act contains prohibitions and restrictions relating to transactions between a BDC and its affiliates, principal underwriters and affiliates of its affiliates or underwriters, and it requires that a majority of the BDC’s directors be persons other than “interested persons,” as defined under the 1940 Act.The 1940 Act also prohibits a BDC from changing the nature of its business so as to cease to be, or to withdraw its election as, a BDC unless so authorized by the vote of the holders of a majority of its outstanding voting securities.BDC’s are not required to maintain fundamental investment policies relating to diversification and concentration of investments within a single industry. Generally, a BDC must be primarily engaged in the business of furnishing capital and providing managerial expertise to companies that do not have ready access to capital through conventional financial channels.Such portfolio companies are termed “eligible portfolio companies.”More specifically, in order to qualify as a BDC, a company must (1) be a domestic company; (2) have registered a class of its equity securities or have filed a registration statement with the Securities and Exchange Commission pursuant to Section 12 of the Securities Exchange Act of 1934; (3) operate for the purpose of investing in the securities of certain types of portfolio companies, namely immature or emerging companies and businesses suffering or just recovering from financial distress; (4) extend significant managerial assistance to such portfolio companies; and (5) have a majority of “disinterested” directors (as defined in the 1940 Act). 5 Table of Contents An eligible portfolio company is, generally, a U.S. company that is not an investment company and that (1) does not have a class of securities registered on an exchange or included in the Federal Reserve Board’s over-the-counter margin list; or (2) is actively controlled by a BDC and has an affiliate of a BDC on its board of directors; or (3) meets such other criteria as may be established by the Securities and Exchange Commission.Control under the 1940 Act is generally presumed to exist where a BDC owns 25% of the outstanding voting securities of the company. The 1940 Act prohibits or restricts companies subject to the 1940 Act from investing in certain types of companies, such as brokerage firms, insurance companies, investment banking firms and investment companies.Moreover, the 1940 Act limits the type of assets that BDC’s may acquire to “qualifying assets” and certain assets necessary for its operations (such as office furniture, equipment and facilities) if, at the time of acquisition, less than 70% of the value of the BDC’s assets consist of qualifying assets.Qualifying assets include: (1) securities of companies that were eligible portfolio companies at the time the BDC acquired their securities; (2) securities of bankrupt or insolvent companies that were eligible at the time of the BDC’s initial acquisition of their securities but are no longer eligible, provided that the BDC has maintained a substantial portion of its initial investment in those companies; (3) securities received in exchange for or distributed in or with respect to any of the foregoing; and (4) cash items, government securities and high-quality short-term debt.The 1940 Act also places restrictions on the nature of the transactions in which, and the persons from whom, securities can be purchased in order for the securities to be considered qualifying assets.These restrictions include limiting purchases to transactions not involving a public offering and acquiring securities from either the portfolio company or its officers, directors, or affiliates. A BDC is permitted to invest in the securities of public companies and other investments that are not qualifying assets, but those kinds of investments may not exceed 30% of the BDC’s total asset value at the time of the investment. A BDC must make significant managerial assistance available to the issuers of eligible portfolio securities in which it invests.Making available significant managerial assistance means, among other things, any arrangement whereby the BDC, through its directors, officers or employees, offers to provide, and, if accepted does provide, significant guidance and counsel concerning the management, operations or business objectives and policies of a portfolio company.The portfolio company does not have to accept the BDC’s offer of managerial assistance, and if they do accept may be required to pay prevailing market rates for the services. We do not currently have any subsidiaries or EPC’s, however we do have an operating division that provides services for the duplication, replication, and packaging of digital video disks (“DVD”) and compact disks (“CD”).We are actively seeking quality eligible portfolio companies in which to make an investment and provide managerial assistance. 6 Table of Contents Morris Business Development Company Services We market the services of our BDC through the internet, telephone, direct mail and trade conferences.The financial and management consulting services industry is highly competitive.However, the BDC delivery of these services to smaller American companies under $100-million in revenue is limited to 100 Business Development Companies operating under the 1940 Investment Act. Our President George Morris and one in-house sales person are actively engaged in sales of BDC services. Electronic Media Duplication Services We provide electronic media duplication, replication, and packaging services for CD’s and DVD’s. Our sales of electronic media duplication services are primarily the duplication of a customer’s pre-recorded video programs.The customer’s programs are principally used for education, promotion and documentation of the customer’s products or services.We provide services to create multiple copies of a customer’s material on CD and DVD formats.The main target markets for our services are business, religious, government and other non-profit organizations.We do not provide services to the adult entertainment industry. We charge a customer for electronic media duplication services by quoting a price per piece duplicated to the customer.The price is based on the number of pieces duplicated, the length of the customer’s program and the specific requirements.The greater the number of pieces a customer orders at one time, the lower the price per piece.A longer customer program will cost more per piece. Suppliers and Sub-Contractors Our duplication services orders are manufactured and fulfilled through unrelated independent suppliers.Our sales representative is responsible for managing his own clients.We are responsible for sales force compensation of one sales person at $3,000 per month plus incentives.In addition, we pay George Morris, our Chairman, Chief Financial Officer, Secretary and controlling shareholder, $200 per month salary for sales and marketing consulting. Distribution Methods We distribute our products through an in-house employee sales person working the telephone, fax, mail and the Internet.Shipments are made throughout the United States with a majority in California. Competition The electronic media duplication industry is highly competitive.Large competitors such as Technicolor Corporation dominate the large volume market from the movie studios and advertising premium business.Numerous small regional competitors such as our company serve the smaller regional business and nonprofit organization markets.The principal markets for our products and services are local small commercial and non-profit organizations.The typical size of our target customers is under 100 employees. 7 Table of Contents There are many local/regional video duplicators and CD/DVD replicators in the Los Angeles, Orange County, and San Diego, California area.No sales numbers or other capacity information is available for these private companies. We compete with both price and customer service.We are constantly negotiating for the best price from our supplier.This is necessary to allow us to compete on price to our customers.In addition, we monitor offers from competitors on the Internet, through direct mail and through comparison-shopping to remain competitive.With our competitive prices and our offering special delivery service in Southern California, special design consultation and fast order fulfillment, customers are willing to leave their masters with us for convenient repeat orders.Our sales person is able to provide advice and assistance to a customer as he prepares their job for duplication with us.Special situations include handling special orders requiring faster turnaround time than normal delivery.We strive to maintain a high level of customer service to be competitive. Advertising and Promotion Our advertising and promotion is primarily electronic-media focused. We engage in telephone and Internet campaigns to prospect for new customers in the electronic duplication business.In addition, we use direct mail to prospect for new customers. Employees The number of employees required to operate our business is currently two full-time employees and one part-time employee.We can upscale our staffing based on sales growth and our business need. ITEM 1A – RISK FACTORS On at least an annual basis, we are required to provide our shareholders with a statement of risk factors and other considerations for their review.These risk factors and other considerations include: We have a limited operating history. We have been providing our electronic media duplication, replication, and packaging servicesas a corporation since March 10, 1998 and our business development services since May 12, 2006.As such, we have a limited operating history as a BDC and our business and prospects must be considered in light of the risks and uncertainties to which small companies in highly competitive industries such as electronic media duplication and undercapitalized companies in industries such as business development services are exposed, respectively. We cannot provide assurances that our business strategy will be successful or that we will successfully address those risks and the risks described herein. · If we are unable to secure future capital, we will be unable to continue our operations. · Our electronic media duplication, replication, and packaging services business has not been consistently profitable in the past and it may not be profitable in the future.Our business development business has likewise not been profitable in the past and it may not be profitable in the future.We may incur losses on a quarterly or annual basis for a number of reasons, some within and others outside our control.The growth of our business will require the commitment of substantial capital resources.If funds are not available from operations, we will need additional funds.We may seek such additional funding through public and private financing, including debt or equity financing. Adequate funds for these purposes, whether through financial markets or from other sources, may not be available when we need them.Even if funds are available, the terms under which the funds are available to us may not be acceptable to us. Insufficient funds may require us to delay, reduce or eliminate some or all of our planned activities. 8 Table of Contents To successfully execute our current strategy, we will need to improve our working capital position.The report of our independent auditors accompanying our financial statements includes an explanatory paragraph indicating there is a substantial doubt about the Company’s ability to continue as a going concern due to recurring losses. We plan to overcome the circumstances that impact our ability to remain a going concern through a combination of increased revenues and decreased costs, with interim cash flow deficiencies being addressed through additional equity financing. We will likely experience fluctuation in our quarterly performance. Quarterly operating results can fluctuate significantly depending on a number of factors, any one of which could have a material adverse effect on our results of operations. The factors related to our business development business include: the timing of services announcements and subsequent introductions of new or enhanced services by us and by our competitors, the market acceptance of our services, changes in our prices and in our competitors’ prices, the timing of expenditures for staffing and related support costs, the extent and success of advertising, and changes in general economic conditions. We may experience significant quarterly fluctuations in revenues and operating expenses as we introduce new services, especially as we enter the BDC business.
